16370437
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/21 has been entered.
 
Response to Amendment
3.	The Amendment filed 10/28/21 has been entered. Claims 1-20 remain pending in the application.
Response to Arguments
 4.           Applicant’s remarks/arguments filed on 10/28/2021 with respect to the rejection of amended claims 1-20 have been fully considered but are moot in view of a new of ground of rejection. However, upon further search and consideration, a new ground of rejection made in view of Park et al. (US 20200234574 A1).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 20200288374 A1) in view of Park et al. (US 20200234574 A1) and further in view of Roy et al. (US 20150230263 A1).  
 	Regarding claim 1, Henry teaches a computer program product (vehicle 160/Device 200 of Fig. 1/2) comprising a non-transitory memory (memory 240) of an onboard vehicle computer system of an ego vehicle storing computer-executable code (operating system 242) that, when executed by a processor (processor 220), causes the processor to: 
receive, from an endpoint (access point 404 of Fig. 4B), a Vehicle-to-Everything (V2X) message that includes a data sharing request (the access point 404, to determine whether other vehicles 408-410 can relay the high-volume data to the first vehicle 404, may send a relay ability request to each of the other vehicles 408-410, see [0045]); 
transmit a reply V2X message (the second vehicle 408 may send a relay ability response 412, see [0045]) that includes an acknowledgement to the data sharing request (the second vehicle 408 may send a relay ability response 412 that includes an indication of one of the following: … a "can relay within and past the access point" indication that indicates that the second vehicle 408 has transmission budget to relay traffic for the first vehicle 402 both within range of the access point and after, see [0045-0048]), wherein the acknowledgement includes schedule information (The can relay within and past the access point indication may have validity limitations such as, in time, distance, geolocation boundary, or volume of data, see [0048]) for a millimeter wave (mmWave) communication (the access point 310 may include mmWave-compatible hardware (60 GHz 802.11ad/ay, 5G NR, etc.) and/or software that allows the access point 310 to form wireless connections with communications hardware on each of the 
However, Henry does not teach receive, from an endpoint, a Vehicle-to-Everything (V2X) message that includes position data describing a geographic location of the endpoint, and position accuracy data describing an accuracy of the position data and a measurement error of one or more onboard sensors of the endpoint that determine the position data while the endpoint is traveling on a roadway.
In an analogous art, Park teaches receive, from an endpoint, a Vehicle-to-Everything (V2X) message that includes position data describing a geographic location of the endpoint, and position accuracy data describing an accuracy of the position data (The processor 870 receives a message related to the vehicle from the first other vehicle 900a, the processor 870 may obtain first position information of the first vehicle 900 included in the received message related to the vehicle. For example, the message related to the vehicle may include at least one of message number information msgCnt, ID information id, time mark information secMark, latitude information lat, longitude information long, altitude information elev, accuracy information, see [0343-0344]) and a measurement error of one or more onboard sensors of the endpoint that determine the position data while the endpoint is traveling on a roadway (In addition, the error range described in this specification may correspond to the accuracy information. The accuracy information may include a radius of an error range, see [0345]; the processor 870 may identify the lane in which the present vehicle 100a is running, see [0393]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Henry with the position 
However, Henry and Park do not clearly teach determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint; and modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting.
In an analogous art, Roy teaches determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint (Using these coordinates may enable the identification of the position of WTRU 320 with the accuracy of 10 meters or less. This may be used by mB 325 in order to perform a beam training procedure within a particular area (of a 10 meter radius) rather than the wider range, see [0097]); and 
modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting (This may be used by mB 325 in order to perform a beam training procedure within a particular area (of a 10 meter radius) rather than the wider range. After mmW links are formed regular feedback may be sent with the position of WTRU 320 according to the GPS coordinates to mB 325 and additionally to the eNB. Using this information, a prediction may be made as to which direction WTRU 320 may be moving and with what speed, narrowing the possibilities of beams that may be used to make a link, which may enable mB 325 to determine the best beam 323 for communicating with WTRU 320, see [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Henry and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to 

Regarding claim 2, Henry as modified by Park and  Roy teaches the computer program product of claim 1, and Roy further teaches wherein the computer-executable code, when executed by the processor, causes the processor further to: modify the operation of the V2X radio of the ego vehicle to execute a mmWave communication with the endpoint using the mmWave beam alignment (From the signal strength measurement reports 203, the serving mB may estimate the WTRU range and may modify its associated beam, see Roy [0077].  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Henry and the accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 3, Henry as modified by Park and  Roy teaches the computer program product of claim 1, and Roy further teaches wherein the beam sweeping direction setting includes a directional sweeping range for the mmWave beam alignment with the endpoint (Serving mB 601 may identify a secondary beam 631 associated with WTRU 602 based on DREM which includes but is not limited to directional measurement reports, see [0106]) and the directional sweeping range includes the geographic location of the endpoint (The directional measurement report 273 field shown in FIG. 2G may include but is not limited to the following information: azimuth 271, elevation 272, received 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Henry and the accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 4, Henry teaches a method for an ego vehicle (Method of Figs. 4AB), comprising: 
receiving, from an endpoint (access point 404 of Fig. 4B), a request Vehicle-to-Everything (V2X) message that includes a data sharing request (the access point 404, to determine whether other vehicles 408-410 can relay the high-volume data to the first vehicle 404, may send a relay ability request to each of the other vehicles 408-410, see [0045]); 
transmitting a reply V2X message (the second vehicle 408 may send a relay ability response 412, see [0045]) that includes an acknowledgement to the data sharing request (the second vehicle 408 may send a relay ability response 412 that includes an indication of one of the following: … a "can relay within and past the access point" indication that indicates that the second vehicle 408 has transmission budget to relay traffic for the first vehicle 402 both within range of the access point and after, see [0045-0048]), wherein the acknowledgement includes schedule information (The can relay within and past the access point indication may have validity limitations such as, in time, distance, geolocation boundary, or volume of data, see [0048]) for a millimeter wave (mmWave) communication (the access point 310 may include mmWave-compatible hardware (60 GHz 802.11ad/ay, 5G NR, etc.) and/or software that allows 
However, Henry does not teach receiving, from an endpoint, a Vehicle-to-Everything (V2X) message that includes position data describing a geographic location of the endpoint, and position accuracy data describing an accuracy of the position data and a measurement error of one or more onboard sensors of the endpoint that determine the position data while the endpoint is traveling on a roadway.
In an analogous art, Park teaches receiving, from an endpoint, a Vehicle-to-Everything (V2X) message that includes position data describing a geographic location of the endpoint, and position accuracy data describing an accuracy of the position data (That is, when the processor 870 receives a message related to the vehicle from the first other vehicle 900a, the processor 870 may obtain first position information of the first vehicle 900 included in the received message related to the vehicle. For example, the message related to the vehicle may include at least one of message number information msgCnt, ID information id, time mark information secMark, latitude information lat, longitude information long, altitude information elev, accuracy information, see [0343-0344]) and a measurement error of one or more onboard sensors of the endpoint that determine the position data while the endpoint is traveling on a roadway (In addition, the error range described in this specification may correspond to the accuracy information. The accuracy information may include a radius of an error range, see [0345]; the processor 870 may identify the lane in which the present vehicle 100a is running, see [0393]). 

However, Henry and Park do not clearly teach determining, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint; and modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting.
In an analogous art, Roy teaches determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint (Using these coordinates may enable the identification of the position of WTRU 320 with the accuracy of 10 meters or less. This may be used by mB 325 in order to perform a beam training procedure within a particular area (of a 10 meter radius) rather than the wider range, see [0097]); and 
modifying an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting (This may be used by mB 325 in order to perform a beam training procedure within a particular area (of a 10 meter radius) rather than the wider range. After mmW links are formed regular feedback may be sent with the position of WTRU 320 according to the GPS coordinates to mB 325 and additionally to the eNB. Using this information, a prediction may be made as to which direction WTRU 320 may be moving and with what speed, narrowing the possibilities of beams that may be used to make a link, which may enable mB 325 to determine the best beam 323 for communicating with WTRU 320, see [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Henry and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve 

Regarding claim 5, Henry as modified by Park and Roy teaches the method of claim 4, and Roy further teaches further comprising modifying the operation of the V2X radio of the ego vehicle to execute the mmWave communication with the endpoint using the mmWave beam alignment (From the signal strength measurement reports 203, the serving mB may estimate the WTRU range and may modify its associated beam, see Roy [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Henry and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 6, Henry as modified by Park and Roy teaches the method of claim 4, and Roy further teaches wherein the beam sweeping direction setting includes a directional sweeping range within which a mmWave radio beam of the V2X radio is configured to sweep during the mmWave beam alignment (From the signal strength measurement reports 203, the serving mB may estimate the WTRU range and may modify its associated beam, see Roy [0077]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Henry and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to 

Regarding claim 7, Henry as modified by Park and Roy teaches the method of claim 6, and Roy further teaches wherein the directional sweeping range includes the geographic location of the endpoint (The directional measurement report 273 field shown in FIG. 2G may include but is not limited to the following information: azimuth 271, elevation 272, received channel power indicator (RCPI)/received signal to noise indicator (RSNI) 274, and Rx antenna gain 275, see [0088]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Henry and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 9, Henry as modified by Park and Roy teaches the method of claim 4, and Roy further teaches wherein modifying the operation of the V2X radio includes updating the beam sweeping direction setting responsive to receiving an updated position of the endpoint (After the beam has been adjusted, WTRU 320 may contact mB 325 to notify mB 325 that because the orientation of WTRU 320 has changed, beam 323 may be used in case beam 322 is no longer strong enough to sustain the communication link. Consequently, mB 325 may update the current beam orientation and DREM associated with WTRU, see Roy [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Henry and the position 

Regarding claim 10, Henry as modified by Park and Roy teaches the method of claim 9, and Roy further teaches wherein modifying the operation of the V2X radio to perform the mmWave beam alignment improves an efficiency of the mmWave beam alignment (Alternatively, the node (mB/WTRU) may decide to switch to the wider beam to reduce the beam tracking overhead, see Roy [0146] and methods and apparatuses are described herein to perform and improve mmW beam tracking, see [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Henry and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 11, Henry as modified by Park and Roy teaches the method of claim 4, Park further teaches comprising retrieving global positioning system (GPS) data of the ego vehicle (first position information of the other vehicle is received from the other vehicle through the V2X module 814, see Park [0308]; In this case, the position information of each vehicle (the position information of the present vehicle and the first position information of the other vehicle) included in the beacon information are information obtained through the GPS module, see [0310]); Roy further wherein determining the beam sweeping direction is further based on the GPS data (After mmW links are formed regular feedback may be sent with the position of WTRU 320 according to the GPS coordinates to mB 325 and additionally to the eNB. Using this information, a prediction may be made as to which direction WTRU 320 may be moving and with what speed, narrowing the possibilities of beams that may be used to make a link, which may enable mB 325 to determine the best beam 323 for communicating with WTRU 320, see [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Henry and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 12, Henry as modified by Park and Roy teaches the method of claim 4, wherein the endpoint includes a remote vehicle, a roadside unit or a base station (e.g. access point 404 of Henry Fig. 4A).  
Regarding claim 13, Henry teaches a system (system of Fig. 4AB) comprising: 
an onboard vehicle computer system (device 202) of an ego vehicle (vehicle 408) including a non-transitory memory storing computer code (operating system 242) which, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system to: 
receive, from an endpoint (access point 404 of Fig. 4B), a request Vehicle-to-Everything (V2X) message that includes a data sharing request (the access point 404, to determine whether other vehicles 408-410 can relay the high-volume data to the first vehicle 404, may send a relay ability request to each of the other vehicles 408-410, see [0045]); 

However, Henry does not teach receive, from an endpoint, a Vehicle-to-Everything (V2X) message that includes position data describing a geographic location of the endpoint, and position accuracy data describing an accuracy of the position data and a measurement error of one or more onboard sensors of the endpoint that determine the position data while the endpoint is traveling on a roadway.
In an analogous art, Park teaches receive, from an endpoint, a Vehicle-to-Everything (V2X) message that includes position data describing a geographic location of the endpoint, and position accuracy data describing an accuracy of the position data (That is, when the processor 870 receives a message related to the vehicle from the first other vehicle 900a, the processor 870 may obtain first a measurement error of one or more onboard sensors of the endpoint that determine the position data while the endpoint is traveling on a roadway (In addition, the error range described in this specification may correspond to the accuracy information. The accuracy information may include a radius of an error range, see [0345]; the processor 870 may identify the lane in which the present vehicle 100a is running, see [0393]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Henry with the position accuracy of Park to provide a vehicle control device and a vehicle control method capable of reducing an error range included in position information of a vehicle as suggested, see Park [0012].
However, Henry and Park do not clearly teach determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint; and modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting.
In an analogous art, Roy teaches determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint (Using these coordinates may enable the identification of the position of WTRU 320 with the accuracy of 10 meters or less. This may be used by mB 325 in order to perform a beam training procedure within a particular area (of a 10 meter radius) rather than the wider range, see [0097]); and 
modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting (This may be used by mB 325 in order 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Henry and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 14, Henry as modified by Park and Roy teaches the system of claim 13, and Roy further teaches wherein the computer code, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system further to modify the operation of the V2X radio of the ego vehicle to execute the mmWave communication with the endpoint using the mmWave beam alignment (From the signal strength measurement reports 203, the serving mB may estimate the WTRU range and may modify its associated beam, see Roy [0077]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Henry and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to 

Regarding claim 15, Henry as modified by Park and Roy teaches the system of claim 13, and Roy further teaches wherein the beam sweeping direction setting includes a directional sweeping range within which a mmWave radio beam of the V2X radio is configured to sweep during the mmWave beam alignment (Serving mB 601 may identify a secondary beam 631 associated with WTRU 602 based on DREM which includes but is not limited to directional measurement reports, see [0106]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Henry and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].
Regarding claim 16, Henry as modified by Park and Roy teaches the system of claim 15, and Roy further teaches wherein the directional sweeping range includes the geographic location of the endpoint (The directional measurement report 273 field shown in FIG. 2G may include but is not limited to the following information: azimuth 271, elevation 272, received channel power indicator (RCPI)/received signal to noise indicator (RSNI) 274, and Rx antenna gain 275, see [0088]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Henry and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to 
Regarding claim 18, Henry as modified by Park and Roy teaches the system of claim 13, and Park further teaches wherein the measurement error is within a position deviation of 1.5 meters (Applying the above algorithm, the error range of the position information may be reduced to 0.6 m when the error range of the position information received by one GPS is 20 m, see Park [0375]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Henry and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 19, Henry as modified by Park and Roy teaches the system of claim 18 and Roy further teaches wherein the position accuracy data describes the accuracy for one or more onboard sensors of the endpoint that determine the geographic location of the endpoint (The integration of the gyroscope has allowed for more accurate recognition of movement within a 3D space than previous methods using a lone accelerometer within a number of smart phones, see Roy [0097] and WTRU 320 may have an integrated gyroscope, accelerometer, compass and other orientation sensing devices. Outputs from such internal sensors may be fed back to mB 325 to facilitate beam tracking, see Roy [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Henry and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve 

Regarding claim 20, Henry as modified by Park and Roy teaches the system of claim 13, Roy further teaches wherein the computer code, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system further to retrieve global positioning system (GPS) data of the ego vehicle (The processor 118 may also be coupled to the GPS chipset 136, which may be configured to provide location information (e.g., longitude and latitude) regarding the current location of the WTRU 102, see [0059]); wherein determining the beam sweeping direction is further based on the GPS data (After mmW links are formed regular feedback may be sent with the position of WTRU 320 according to the GPS coordinates to mB 325 and additionally to the eNB. Using this information, a prediction may be made as to which direction WTRU 320 may be moving and with what speed, narrowing the possibilities of beams that may be used to make a link, which may enable mB 325 to determine the best beam 323 for communicating with WTRU 320, see [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Henry and the position accuracy of Park with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

7.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Park and further in view of Roy and Graefe et al. (US 20190132709 A1).

However, Henry, Park and Roy do not teach wherein the data sharing request requests that a recipient of the V2X message share sensor data with the endpoint.
In an analogous art, Graefe teaches wherein the data sharing request requests that a recipient of the V2X message share sensor data with the endpoint (In embodiments, the send information requests may be Boolean attributes including, for example, a send ACK attribute to instruct the object 64 to reply with an acknowledgment message, Send Sensor attribute to instruct the object 64 to reply with own sensor data about a sensed environment, and a Send Position attribute to instruct the object 64 to reply with its own position data, see Graefe [0070]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the Data delivery of Henry and the beam tracking of Roy, the accuracy of Park with the information requests of Graefe to provide sensor accuracy of an infrastructure-based system augmented with information from clients e.g., vehicles being served by the infrastructure-based system. The clients only send information when requested by the infrastructure equipment, which is different than current V2X solutions, which typically require constant signaling between user equipment and infrastructure equipment. In this way, the method minimize the communication overhead between the clients and infrastructure equipment as suggested.
Regarding claim 17, Henry as modified by Park and Roy teaches the system of claim 13.
However, Henry, Park and Roy do not teach wherein the data sharing request requests that a recipient of the request V2X message share sensor data with the endpoint.
In an analogous art, Graefe teaches wherein the data sharing request requests that a recipient of the request V2X message share sensor data with the endpoint (In embodiments, the send information requests may be Boolean attributes including, for example, a send ACK attribute to instruct the object 64 to reply with an acknowledgment message, Send Sensor attribute to instruct the object 64 to reply 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the Data delivery of Henry and the beam tracking of Roy, the accuracy of Park with the information requests of Graefe to provide sensor accuracy of an infrastructure-based system augmented with information from clients e.g., vehicles being served by the infrastructure-based system. The clients only send information when requested by the infrastructure equipment, which is different than current V2X solutions, which typically require constant signaling between user equipment and infrastructure equipment. In this way, the method minimize the communication overhead between the clients and infrastructure equipment as suggested.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holden et al. (US 20170248430 A1) discloses system and method for providing position information of a transit object to a computing device is provided. Global positioning satellite (GPS) information of a transit object can be periodically received. For each of some of the GPS information, one or more candidate points of a transit system can be identified based on the GPS information.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643